Citation Nr: 0717377	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  05-22 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to a compensable rating for postoperative right 
inguinal hernia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1974 to July 1976.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a June 2004 rating 
decision by the Houston, Texas Department of Veterans Affairs 
(VA) Regional Office (RO) that granted service connection for 
postoperative right inguinal hernia, rated noncompensable.


FINDING OF FACT

Following surgical repair there has been no recurrence of the 
veteran's right inguinal hernia; the surgical scar is not 
shown to be painful, and does not cause any limitation of 
function. 


CONCLUSION OF LAW

A compensable rating is not warranted for the veteran's 
postoperative right inguinal hernia.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.7, 4.114, Code 
7338, 4.118, Codes 7804, 7805 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 ; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

As noted, the instant appeal is from the initial rating 
assigned with a grant of service connection.  The statutory 
scheme contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, statutory notice has served its purpose, and its 
application is no longer required because the claim has been 
substantiated.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  A March 2005 letter and the March 2005 statement of 
the case (SOC) provided the veteran notice on the downstream 
issue of an increased initial rating.  The veteran has had 
full opportunity to participate in VA's adjudicatory and 
appeal process, and is exercising his right to appeal the 
determination made.  He is not prejudiced by any notice 
deficiency that may have occurred earlier, nor is it 
otherwise alleged. 

Regarding VA's duty to assist a claimant, the veteran has not 
identified any treatment records for VA to secure.  VA 
arranged for the veteran to be examined.  VA's duty to assist 
is met.  Accordingly, the Board will address the merits of 
this claim.

II.  Factual Background

The veteran's service medical records reveal that he suffered 
a right inguinal hernia while on active duty and underwent 
surgical repair of the hernia in service.  On service 
separation examination it was noted that there were no 
sequelae from the surgery, and that the surgical scar was 
well-healed.  In his claim seeking service connection for the 
right inguinal hernia, the only treatment the veteran 
reported for the condition was in 1975.
On May 2004 examination on behalf of VA, the veteran reported 
that the current symptoms of his postoperative right inguinal 
hernia consisted of an occasional mild aching sensation.  It 
caused no functional impairment, and had not resulted in any 
time lost from work.  Physical examination revealed a level 
scar present at the right groin measuring about 5 cm by .1 
cm.  There was no tenderness, disfigurement, ulceration, 
adherence, instability, tissue loss, keloid formation, 
hypopigmentation, hyperpigmentation, abnormal texture or 
limitation of motion associated with the scar.  On 
examination there was no inguinal or ventral hernia.  The 
diagnosis was status post right inguinal herniorrhaphy. 

In his September 2004 notice of disagreement, the veteran 
stated that his hernia was bulging, and uncomfortable when he 
engaged in sexual activities.  He stated that he has pain and 
possibly would need a belt or truss.

In his June 2005 substantive appeal, the veteran asserted 
that he should be entitled to a compensable rating for the 
postoperative right inguinal hernia because he has to wear a 
belt when bending, reaching, stretching or lifting items 
weighing more than 10 pounds.

III.  Legal Criteria and Analysis

Disability ratings are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity due to the specific disability.  Separate codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.

The veteran's statements describing his symptoms are 
competent evidence to the extent that he can describe what he 
experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria.

Where (as here) the rating appealed is the initial rating 
assigned with a grant of service connection, the entire 
appeal period is for consideration, and separate ratings may 
be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  As the veteran has not 
identified any treatment for his postoperative right inguinal 
hernia during the appeal period, and as the pertinent medical 
evidence consists, essentially, of the report of  single 
examination, there is no basis for considering, or assigning, 
staged ratings.

Inguinal hernia is rated under Code 7338, which provides a 0 
percent rating for a hernia that is small, reducible, or 
without true hernia protrusion or not operated but 
remediable.  A 10 percent rating is warranted if the hernia 
is postoperative, recurrent, readily reducible, and well 
supported by a truss or a belt.  Higher ratings require a 
small recurrent or unoperated hernia that is irremediable, 
not well supported by truss, or not readily reducible, or 
more severe pathology.  38 C.F.R. § 4.114.

Under Code 7804 a 10 percent rating is warranted for 
superficial scars that are painful on examination.  Under 
Code 7805, scars may also be rated on the basis of any 
related  limitation of function of the body part they affect.  
Under Code 7802, a 10 percent rating is warranted for scars 
that are superficial and do not cause limited motion 
measuring in area 144 square inches or greater.  38 C.F.R. 
§ 4.118.

When a question arises as to which of two ratings applies, 
the higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any  
reasonable doubt remaining is resolved in favor of the 
veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

There is no objective evidence that the veteran's right 
inguinal hernia has recurred after the December 1975 surgical 
repair.  While he asserted in September 2004 that there was 
bulging, the May 2004 examiner found there was no hernia.  
Inasmuch as the September 2004 examiner is a doctor, and the 
veteran is a layperson with no medical expertise, clearly the 
examiner's opinion in this matter is more probative.  See 
Espiritu, supra.  And while the veteran alleges that he wears 
a belt (when bending, reaching, or lifting more than 10 
lbs.), it was not noted on examination that he wore (or 
required) a belt, and the veteran has not identified any 
physician who prescribed a belt (nor any provider of 
treatment for hernia since 1975).  Without any true hernia 
currently shown, a compensable rating under Code 7338 is not 
warranted.  Consideration must also be given as to whether a 
compensable rating is warranted for the surgical scar.  As it 
was found on examination that the scar was not tender and did 
not limit any function, a compensable rating for the scar 
under Codes 7804, 7805 is not warranted.  38 C.F.R. § 4.118.  
As the reported dimensions of the scar fall far short of 144 
square inches, a compensable rating under Code 7802 likewise 
is not warranted.  Id. 

The preponderance of the evidence is against this claim.  
Accordingly, it must be denied.


ORDER

A compensable rating for postoperative right inguinal hernia 
is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


